Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 06/13/2022 are acknowledged. Amended Claims 1, 7, 9-11, 14-18, 22, 24 and 27-30 are acknowledged by the examiner. Accordingly, claims 1-30 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-30 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 06/13/2022, pages 15-16, the cited prior art fails to disclose or suggest at least, “……an emitter that emits a plurality of pulses of electromagnetic radiation; an image sensor comprising a pixel array that detects electromagnetic radiation; a plurality of bidirectional data pads on the image sensor for outputting image data and receiving configuration data; and a controller in electronic communication with the image sensor and the emitter; wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation in a laser mapping pattern and further comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; orTECHLAW VENTURES, PLLC3290 West Mayflower AveLehi, Utah 84043(801) 854-7675-2- a fluorescence excitation wavelength of electromagnetic radiation wherein the controller synchronizes operations of the image sensor and the emitter such that the image sensor outputs data corresponding with the plurality of pulses of electromagnetic radiation emitted by the emitter.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

The dependent claims 2-30 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698